DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 23, 64’, 76, 82’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claims 5, 9, and 14-16 are objected to because of the following informalities:
Claim 5, line 2 reads “arrange to rotatably move” it should read --arranged to rotatably--. 
Claim 9, line 8 reads “coupled on second” it should read --coupled on said second--.
Claim 9, line 11 reads “couple to said” it should read --coupled to said--.
Claim 14, line 2 reads “couples to said” it should read --coupled to said--.
Claim 15, line 5 reads “arcuate path;” it should read --arcuate path.--.
Claim 16, line 11 reads “couple to said” it should read --coupled to said--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said front portion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said support frame" in line7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said first vertical lift member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said support frame member" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 does contain a reference to a previous claim as it depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perk (U.S. Patent App. Pub. No. 2014/0327231) in view of Clanan (U.S. Patent No. 4,120,532).
Regarding claim 1, Perk teaches: A wheelchair (Perk: abstract), the wheelchair comprising: 
a) a seat frame (Perk: Fig. 5, elements 2a, 17, upper tubes, tube) having a front, a rear, a first side and a second side (Perk: Fig. 5); 
b) a first lift mechanism (Perk: Fig. 3-6 and 7a elements 2b, 2’ 2” ; lower tube, bores) arranged to vertically move said seat frame (Perk: para. 41); 

d) a second lift mechanism arranged to pivotally move said seat (Perk: Figs. 8, 12; 15, 15a, 21, 22; latching means, bores, latching bolt, spring); 
e) a lift platform (Perk Fig. 1, element 20; foot supports)
However Perk does not teach:
movably connected to said seat frame; and, 
f) a third lift mechanism arranged to move said lift platform.
However, in the same field of endeavor, Clanan teaches:
e) a lift platform (Clanan: Fig. 1, element 68; rest plate) movably connected to said seat frame (Clanan: col. 2, lines 26-28); and, 
f) a third lift mechanism arranged to move said lift platform (Clanan: col. 2, lines 21-30; col. 2, line 68 – col. 3, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Perk with the adjustable foot rests disclosed by Clanan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a height of the footrest that is comfortable for the user’s foot (Clanan: col. 3, lines 1-2).
Allowable Subject Matter
Claims 11 and 15 are allowed.
s 4-6, 9-10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-14 stand rejected as depending from a claim rejected under 35 U.S.C. 112(d).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the limitations of a seat frame, said seat frame comprising a first seat frame member extending from said front toward said rear and a first vertical seat frame member attached to and extending upward from said first seat frame member, said seat frame further comprising a second seat frame member extending from said front toward said side, and a second vertical seat frame member attached to and extending upward from said second seat frame member, with the wheelchair having three moving mechanism, and the movable knee pad have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination these features would be obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lockard et al. (U.S. Patent No. 4,555,121) discloses a wheelchair with multiple lift mechanisms and a front lift plate.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611